ia 1a

Bro you shoulda been there....the news is all fake...and just to correct shit..we wasn't violent
but we took the capitol....antifa didn't do it they may have had some idiots undercover in the
crowd but it was us that got in...and we didn't fuck shit up...1 seen a broken window...we
picked up water bottle s and shit cleaned up..it was grand ...best day ever...| think it was a
good show of force...look what we can do peacefully, wait til we decide to get pissed

Participant bers l | StI] Played

 

oT eatin
Delivered: 2/7/2021 4:34:50 AM(UTC+0)
1/7/2021 4:34:50 AM(UTC+0)

Source Extraction:
File System (1), File System (2)

(elisa
ate)

And look if they can't hold the capitol with thousands of cops, how can they tell us what to do
ete eR ane)

Participant erie] aT

 

bot Eas
Delivered: 4/7/2021 4:37:21 AM(UTC+0)

1/7/2021 4:37:21 AM(UTC+0)

 

‘Source Extraction:
File System (1), File System (2)
